Title: Timothy Dwight Porter to Thomas Jefferson, [ca. 10 March 1820]
From: Porter, Timothy Dwight
To: Jefferson, Thomas


					
						Sir,
						New-Haven. ca. 10 Mar. 1820.
					
					I send for your inspection a copy of the constitution of the Am. Geol. Soc. among whose members you have signified your willingness to hold a place. The Society has met but once since its adoption—Some account of its proceedings will be communicated to the public thro’ the Journal of Science. Respectfully yours,
					
						T. Dwight Porter. R.S.
					
				 